UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6554


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL GILBERT, a/k/a Tracy, a/k/a Roy Smith,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:97-cr-00352-REP-2)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Gilbert, Appellant Pro Se.   Stephen              Wiley Miller,
Assistant United States Attorney, Richmond,               Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael     Gilbert   appeals   the   district     court’s   order

denying his motion for reduction of sentence, pursuant to 18

U.S.C. § 3582(c) (2006).          We have reviewed the record and find

no abuse of discretion by the district court.                 Accordingly, we

affirm for the reasons stated by the district court.                     United

States v. Gilbert, No. 3:97-cr-00352-REP-2 (E.D. Va. Mar. 20,

2013).     We dispense with oral argument because the facts and

legal    contentions    are    adequately   presented    in    the   materials

before   this   court    and   argument   would   not   aid   the    decisional

process.



                                                                       AFFIRMED




                                      2